DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                 JEANNE PAUL and ELLEN VALCIN,
                          Appellants,

                                    v.

    HOMEOWNER CHOICE PROPERTY & CASUALTY INSURANCE
                      COMPANY,
                       Appellee.

                              No. 4D21-164

                              [May 19, 2021]

   Appeal from the County Court for the Seventeenth Judicial Circuit,
Broward County; Giuseppina Miranda, Judge; L.T. Case Nos. COCE 15-
26883 and CACE 18-27515.

  Melissa A. Giasi and Erin M. Berger of Giasi Law, P.A., Tampa, for
appellants.

   Marc J. Gutterman and Jordan E. Goldfarb of Gutterman Trial Group,
Fort Lauderdale, for appellee.

PER CURIAM.

   Affirmed. See Edwards v. Safepoint Insurance Co., No. 4D21-107 (Fla.
4th DCA May 12, 2021).

GROSS, GERBER and KLINGENSMITH, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.